Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 06/10/2021. Claims 1, 17 have been amended. Claim 18 has been added. Claims 1-18 are presented for examination.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, lines 3-4, “wherein the identification of a medical need which has been input” should be -- wherein the identification of a medical need has been input --.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

  The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Claim 17 recites “patient information receiver on a server,” “doctor information receiver on the server,” and “doctor information transmitter on the server.” However, the as-filed disclosure does not appear to describe the “patient information receiver,” “doctor information receiver,” and “doctor information transmitter” residing on a server. The specification only mentions: “the computer network may comprise one or more servers designed to receive and transmit information. In some embodiments, the doctors and patients are able to send and receive information to and from the server, respectively through a device configured to interact with the server (i.e. a client)” (¶ 0028) and “a system for arranging meetings between doctors and patients is disclosed. The system includes a patient information receiver, a doctor information receiver, a patient selector, and a doctor information transmitter” (¶ 0034). Because no additional information is given, the disclosure fails to sufficiently describe the structural relation between the “patient information receiver,” “doctor information receiver,” and “doctor information transmitter” and the server. As such, this feature constitutes new matter.
Claim 17 teaches “patient information analyzer and selector.” However, the structure of the “patient information analyzer and selector” is not further described in the specification and the specification only describes it in terms of their related functions. It is unclear whether the “patient information analyzer and selector” is software or hardware. Because no additional information is given, the disclosure fails to sufficiently describe the “patient information analyzer and selector.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "b. receiving, over a computer network, on a server, filter criteria and doctor information from said doctor" in lines 6-7. It is unclear whether this “computer network” is the same or different from the “computer network” in line 2. If they are different, Examiner recommends numbering the different networks (i.e., first, second, third, etc. computer network). For examination purposes, Examiner interprets the “computer network” as the same as that of line 2 and the limitation "b. receiving, over a computer network" is interpreted as: “b. receiving, over the computer network.”
Claims 2-16, 18 are rejected as being dependent on claim 1.
Claim 1 recites the limitation "b. receiving, over a computer network, on a server, filter criteria and doctor information from said doctor" in lines 6-7. It is unclear whether this “server” is the same or different from the “server” in line 2. If they are different, Examiner recommends numbering the different servers (i.e., first, second, third, etc. server). For examination purposes, Examiner interprets the “server” as the same as that of line 2 and the limitation "b. receiving…on a server" is interpreted as: “b. receiving…on the server.”
Claims 2-16, 18 are rejected as being dependent on claim 1.
Claim 1 recites the limitation "d. transmitting, over a computer network, from the server to said second device, said patient information" in lines 12-13. It is unclear whether this “computer network” is the same or different from the “computer network” in line 2 or line 6. If they are different, Examiner recommends numbering the different networks (i.e., first, second, third, etc. computer network). For examination purposes, Examiner interprets the “computer network” as the same as that of line 2 and line 6 and the limitation "d. transmitting, over a computer network" is interpreted as: “d. transmitting, over the computer network.”
Claims 2-16, 18 are rejected as being dependent on claim 1.
Claim 1 recites the limitation "d. transmitting, over a computer network, from the server to said second device, said patient information" in lines 12-13. It is unclear whether the server refers to the server of line 2 or the server of line 6. For examination purposes, Examiner interprets the claims recite a singular server (i.e., the “server” is the same as that of line 2 and line 6).
Claims 2-16, 18
Claim 1 recites the limitation "e. receiving, over a computer network, on the server from said second device, a decision" in line 14. It is unclear whether this “computer network” is the same or different from the “computer network” in line 2 or line 6 or line 12. If they are different, Examiner recommends numbering the different networks (i.e., first, second, third, etc. computer network). For examination purposes, Examiner interprets the “computer network” as the same as that of line 2 and line 6 and line 12 the limitation "e. receiving, over a computer network" is interpreted as: “e. receiving, over the computer network.”
Claims 2-16, 18 are rejected as being dependent on claim 1.
Claim 1 recites the limitation "e. receiving, over a computer network, on the server from said second device, a decision" in line 14. It is unclear whether the server refers to the server of line 2 or the server of line 6 or the server of line 12. For examination purposes, Examiner interprets the claims recite a singular server (i.e., the “server” is the same as that of line 2 and line 6 and line 12).
Claims 2-16, 18 are rejected as being dependent on claim 1.
Claim 1 recites the limitation "f. transmitting, over a computer network, to said first device the contact information" in lines 17-18. It is unclear whether this “computer network” is the same or different from the “computer network” in line 2 or line 6 or line 12 or line 14. If they are different, Examiner recommends numbering the different networks (i.e., first, second, third, etc. computer network). For examination purposes, Examiner interprets the “computer network” as the same as that of line 2 and line 6 and line 12 and line 14 and the limitation "f. transmitting, over a computer network" is interpreted as: “f. transmitting, over the computer network.”
Claims 2-16, 18 are rejected as being dependent on claim 1.
Claim 1 recites the limitation "the contact information" in lines 17-18. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the contact information” is interpreted as: “contact information.”
Claims 2-16, 18 are rejected as being dependent on claim 1.
Claims 4, 7-8, 13 recites the limitation "a computer network.” It is unclear whether this “computer network” is the same or different from the “computer network” in line 2 or line 6 or line 12 or line 14 or line 17 of claim 1, upon which claims 4, 7-8, 13 depend. If they are different, Examiner recommends 
Claims 9-12 are rejected as being dependent on claim 8.
Claims 14-15 are rejected as being dependent on claim 13.
The claim limitation “patient information analyzer and selector” in claim 17 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear if the system components are all software, program code, and algorithms, or if some modules are hardware, and how the modules are structurally related to the “system” and each other. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a method which is within the four statutory categories (i.e., method).  Claim 17 is drawn to a system which is within the four statutory categories (i.e., machine). 
Independent claim 1 (which is representative of independent claim 17) recites connecting a potential patient with a doctor by: a. receiving…patient information from a user including an identification of a medical need, wherein the identification of a medical need which has been [provided]…; b. receiving…filter criteria and doctor information from said doctor, wherein the filter criteria and doctor information has been [provided]…; c. determining whether a match exists where said match occurs when said patient information matches said filter criteria; d. [providing]…said patient information if said match exists; e. receiving…a decision…indicating whether said doctor is willing to schedule an appointment with said user; and f. [provided]…the contact information of said doctor if said doctor is willing to schedule an appointment with said user.
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain 
Claim 1 recites additional elements (i.e., computer network, server, first device, second device) to perform the abstract idea. Claim 17 has additional limitations (i.e., server having a patient information receiver, doctor information receiver, patient information analyzer and selector, doctor information transmitter; first device having a first graphical user interface and second graphical interface; second device having a third graphical user interface and fourth graphical interface). Looking to the specifications, a server having software modules (i.e., patient information receiver, doctor information receiver, patient information analyzer and selector, doctor information transmitter) and computing devices having a graphical user interfaces are described at a high level of generality (¶ 00028; ¶ 00034-00036), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, receiving and transmitting data over a “computer network” only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., server, first device, second device) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of receiving and transmitting data over a computer network has been recognized by the courts as well-understood, routine, and conventional elements/functions and thus, 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 2-16 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2-16 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al. (U.S. Patent App. Pub. No. US 2015/0006265 A1, hereinafter referred to as "White").
Regarding (currently amended) claim 1, White teaches a method of connecting a potential patient with a doctor comprising: 
a. receiving, over a computer network (White: ¶ 0115-0116; ¶ 0127), on a server (White: ¶ 0121, i.e., “The services of the Fulfillment System 2700 are provided by the Fulfillment Server(s) 155”), patient information from a user including an identification of a medical need (White: figure 9, i.e., “List of URGS Provided” include “First Aid” and “Medical Services”; ¶ 0156, i.e., “determines the URGS sought by the Seeker”), wherein the identification of a medical need which has been input into a first device configured to transmit the patient information over the computer network (White: figure 1, i.e., “Seeker” devices 110-119 communicate via “W.A.N.” 140 with Fulfillment System 150; ¶ 0122); 
b. receiving, over a computer network, on a server, filter criteria and doctor information from said doctor (White: ¶ 0138; ¶ 0207, i.e., “preferences--preset by the Provider in the Provider's Profile in the Database 158”), wherein the filter criteria and doctor information has been input into a second device configured to transmit the filter criteria and doctor information to the server (White: figure 1, i.e., “Provider” devices 190-199 communicate via “W.A.N.” 140 with Fulfillment System 150; ¶ 0123); 
c. determining whether a match exists where said match occurs when said patient information matches said filter criteria (White: figure 3, element 340, i.e., “Determine potential match of Seeker and Provider(s) based on their respective profiles”; ¶ 0206-0207); 
d. transmitting, over a computer network, from the server to said second device, said patient information if said match exists (White: figure 2, i.e., “Proffer at least one Provider of Urgent Service(s) and/or Good(s) (USGs) to Seeker” 230 before “Seeker Selects a Provider”; figure 3, i.e., “Proffer Provider(s) to Seeker” 230 includes “Determine potential match of Seeker and Provider(s) based on their respective profiles” 340; ¶ 0209, i.e., “the Seeker selects an URGS Provider…the Fulfillment System 150, sends Dr. White a notice to his mobile communication device--see FIG. 12-alerting him to expect to be contacted by a Seeker--Mirabella Sanchez”; ¶ 0211, i.e., “the Provider--having been alerted to expect to be contacted by a new Seeker--can view the Locale of the new Seeker”); 
e. receiving, over a computer network, on the server from said second device, a decision from said second device indicating whether said doctor is willing to schedule an appointment with said user (White: figure 5, element 550, i.e., “Provider chose to accept Seeker anyway?”; ¶ 0171); and 
f. transmitting, over a computer network, to said first device the contact information of said doctor if said doctor is willing to schedule an appointment with said user (White: figure 5, i.e., if “Yes” to “Provider chose to accept Seeker anyway?” then “Display Confirmation to Seeker” 580; ¶ 0172; ¶ 0173, i.e., “the Fulfillment System 150 offers the Seeker the opportunity to initiate contact with the selected Provider immediately”; ¶ 0209-0210). 
Regarding (original) claim 2, White teaches the method according to claim 1 further comprising repeating the steps (a)-(h) with at least one other potential patient (White: abstract, i.e., Examiner interprets the use of the system by a plurality of “seekers” as the claimed repeating of the steps with at least one other potential patient; ¶ 0213, i.e., “two other Seekers traveling to Provider Dr. White's Locale”).
Regarding (original) claim 3, White teaches the method according to claim 2, wherein the patient information from said at least one other potential patient is transmitted to said doctor after receiving said decision from said doctor (White: figure 5, i.e., if “Yes” to “Provider chose to accept Seeker anyway?” then “Make Seeker Data Available for Provider(s) on Need-to-Know basis” 560; ¶ 0172; ¶ 0213, i.e., “the Fulfillment System 150 periodically updates the a tracking map--as it may appear on Provider Dr. White's mobile communication device--to reflect changes in the Locale of Seekers traveling to the Provider's Locale”).
Regarding (original) claim 4, White teaches the method according to claim 1 further comprising: 
(White: abstract, i.e., Examiner interprets the use of the system by a plurality of “providers” as the claimed receipt of doctor information and filter criteria from at least one other doctor; ¶ 0164-0165; ¶ 0208, i.e., “three potential URGS Providers--the dentists”); and 
transmitting, over a computer network, said doctor information for each doctor that is willing to schedule an appointment with said user (White: ¶ 0164, i.e., “present the resulting set of potential Providers to the Seeker”; ¶ 0165; ¶ 0208).
Regarding (original) claim 5, White teaches the method of claim 1 further comprising receiving available appointment times from said doctor if said doctor is willing to schedule an appointment (White: ¶ 0212).
Regarding (original) claim 6, White teaches the method of claim 1 further comprising scheduling an appointment for said potential patient with said doctor (White: ¶ 0212, i.e., “set up an appointment for Mirabella”).
Regarding (original) claim 7, White teaches the method of claim 1 further comprising receiving, over a computer network, referral information for one or more other practitioners from said doctor if said doctor is unwilling to schedule an appointment (Per MPEP § 2111.04(II), “the broadest reasonable interpretation of a method (or process) claim having contingent limitations (i.e., “if said doctor is unwilling to schedule an appointment”) requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” and does not distinguish the claimed invention from the prior art).
Regarding (original) claim 8, White teaches the method of claim 1 further comprising transmitting, over a computer network, to said user information specific to a geographic location proximal with the practice location of said doctor (White: ¶ 0165, i.e., “the set of potential Providers is displayed on a map that shows their approximate Locales and their relative proximity to the Seeker”; ¶ 0208).
Regarding (original) claim 9, White teaches the method according to claim 8, wherein said information is advertising specific to said geographic location (White: ¶ 0165, i.e., “the set of potential Providers is displayed on a map that shows their approximate Locales and their relative proximity to the Seeker”; ¶ 0208).
Regarding (original) claim 10, White teaches the method according to claim 9, wherein said advertising relates to amenities (White: ¶ 0165, i.e., “the set of potential Providers is displayed on a map that shows their approximate Locales and their relative proximity to the Seeker”; ¶ 0207-0208).
Regarding (original) claim 13, White teaches the method of claim 1 further comprising transmitting, over a computer network, patient evaluations relating to said doctor, where said patient evaluations are collected from previous patients of said doctor (White: ¶ 0146, i.e., “some information in a Provider's Profile may be entered by Seekers--typically in the form of ratings”; ¶ 0154).
Regarding (original) claim 14, White teaches the method of claim 13, wherein said patient evaluations comprise a rating system (White: ¶ 0146, i.e., “some information in a Provider's Profile may be entered by Seekers--typically in the form of ratings”; ¶ 0154).
Regarding (original) claim 15, White teaches the method of claim 14, wherein said rating system is numeric (White: ¶ 0154, i.e., “a given Provider's ranking may be represented by…some number of stars, a ranking number”).
Regarding (original) claim 16, White teaches the method of claim 1, wherein said doctor information comprises data about said doctor's experience, credentials, and/or awards (White: ¶ 0343, i.e., “years of experience”).
Regarding (currently amended) claim 17, White teaches a system for connecting a potential patient with a doctor comprising:
a. patient information receiver on a server (White: ¶ 0121, i.e., “The services of the Fulfillment System 2700 are provided by the Fulfillment Server(s) 155”) for receiving patient information from a first device configured to interact with the server (White: figure 1, i.e., “Seeker” devices 110-119 communicate via “W.A.N.” 140 with Fulfillment System 150; ¶ 0122), wherein said first device comprises a first graphical user interface for inputting said patient information (White: figure 9, i.e., “List of URGS Provided” include “First Aid” and “Medical Services”; ¶ 0156), and a second graphical user interface for selecting doctors (White: ¶ 0164, i.e., “present the resulting set of potential Providers to the Seeker”; ¶ 0165), and said patient information comprises an identification of a medical need (White: figure 9, i.e., “List of URGS Provided” include “First Aid” and “Medical Services”; ¶ 0156, i.e., “determines the URGS sought by the Seeker”); 
b. doctor information receiver on the server for receiving filter criteria and doctor information (White: ¶ 0138; ¶ 0207, i.e., “preferences--preset by the Provider in the Provider's Profile in the Database 158”) from a second device configured to interact with the server (White: figure 1, i.e., “Provider” devices 190-199 communicate via “W.A.N.” 140 with Fulfillment System 150; ¶ 0123), wherein said second device comprises a third graphical user interface for inputting said filter criteria and doctor information (White: figure 42b, i.e., “Provider Registration Screen” allows for inputting of “General Dentistry” 4230b and other contact information; ¶ 0350-0351), a fourth graphical user interface for selecting patients (White: figure 57, i.e., “Provider Help Request Screen” allows for selecting “Accept” to “Sam Smith”; ¶ 0409, i.e., “one or more Seeker requests were sent to one or more Providers resulting in the Seeker request notification subscreen”), and said doctor information comprises contact information from said doctor (White: ¶ 0351, i.e., “information from the potential provider including…email address 4240B”); 
c. patient information analyzer and selector for comparing said patient information with said filter criteria to generate a match indicator (White: figure 3, element 340, i.e., “Determine potential match of Seeker and Provider(s) based on their respective profiles”; ¶ 0206-0207) and transmitting via the server said patient information to said second device based on said match indicator (White: figure 2, i.e., “Proffer at least one Provider of Urgent Service(s) and/or Good(s) (USGs) to Seeker” 230 before “Seeker Selects a Provider”; figure 3, i.e., “Proffer Provider(s) to Seeker” 230 includes “Determine potential match of Seeker and Provider(s) based on their respective profiles” 340; ¶ 0209, i.e., “the Seeker selects an URGS Provider…the Fulfillment System 150, sends Dr. White a notice to his mobile communication device--see FIG. 12-alerting him to expect to be contacted by a Seeker--Mirabella Sanchez”; ¶ 0211, i.e., “the Provider--having been alerted to expect to be contacted by a new Seeker--can view the Locale of the new Seeker”), wherein said patient information is displayed on said fourth graphical user interface (White: figure 57, i.e., “Provider Help Request Screen” includes patient information including the Seeker's URGS need(s) 5740; ¶ 0412-0413); and 
(White: figure 57, i.e., “Provider Help Request Screen” allows for selecting “Accept” to an appointment at the proposed date and time 5730; ¶ 0413) and transmitting to said first device said doctor information if said doctor is willing to schedule an appointment with said user (figure 58, i.e., “Seeker Gets Offer Screen” displays “Dr. Keith White’s Profile” after “Dr. Keith White accepted your help request”; ¶ 0416).
Regarding (new) claim 18, White teaches the method of claim 1, further comprising facilitating contact between said doctor and patient if said doctor is willing to schedule an appointment with said user (White: figure 5, i.e., if “Yes” to “Provider chose to accept Seeker anyway?” then “Display Confirmation to Seeker” 580; ¶ 0172; ¶ 0173, i.e., “the Fulfillment System 150 offers the Seeker the opportunity to initiate contact with the selected Provider immediately”; ¶ 0209-0210).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (U.S. Patent App. Pub. No. US 2015/0006265 A1, hereinafter referred to as "White") in view of Olsen et al. (U.S. Patent App. Pub. No. US 2017/0278209 A1, hereinafter referred to as "Olsen"). 
Regarding (original) claim 11, White teaches the method according to claim 10.
Yet, White does not explicitly teach, but Olsen teaches, in the same field of endeavor, wherein said amenities are selected from the group consisting of lodging, dining, food delivery, transportation, and entertainment (Olsen: ¶ 0042).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the lodging, dining, food delivery, transportation, or entertainment as selections for amenities, as taught by Olsen, within the system of White, with the motivation to “customize or personalize a patient care plan for the specific patient such that the patient is presented with a resulting patient care plan that the patient feels is tailored specifically to them and they way they conduct their lives” (Olsen: ¶ 0040).
Regarding (original) claim 12, White teaches the method according to claim 10.
Yet, White does not explicitly teach, but Olsen teaches, in the same field of endeavor, wherein said amenities are selected from the group consisting of pharmacies, nursing services, and rehabilitation services (Olsen: ¶ 0042).
The obviousness of combining the teachings of White and Olsen are discussed in the rejection of claim 11, and incorporated herein.
Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 05/10/2021.
In the remarks, Applicant argues in substance that:
Regarding the 112(b) rejections, the amendments overcome the rejections.
Regarding the 101 rejections, 
“the Examiner does not discuss a single case to evidence that the presently recited method is "similar to at least one that the courts have identified as an abstract idea."…the 
“As explained in connection with the 35 U.S.C. § 102 and 103 rejections below, it was not well-understood, routine, or conventional to perform several of the recited steps such as receiving doctor filter criteria, determining if a match exists between doctor filter criteria and medical need, and transmitting to the doctor the patient information if that match exists. Furthermore, the data being transmitted over the recited computer networks (such as data relating to a doctor's willingness to see the patient based on initial medical need) exists only in the presently claimed methods and systems due, in part, to this inversion of what was routine. This unique data transmission, disclosed only in the present application, indicates that the present claims particulariy in the context of in the recited computer network-operate in a manner other than what was well-understood, routine, conventional activity…The Examiner has not provided any factual basis to determine what was well-understood, conventional, and routine activity.”
Regarding the 103 rejections, the cited prior art references do not teach the amended claim limitations because “In White, the "Locale of the new Seeker" is only transmitted to the "Provider" after the Seeker has selected a provider…Nowhere in White is there disclosure of transmitting "Seeker" information to a "Provider" if the match exists…White does not disclose transmission of patient information to the doctor if the match exists between the doctor filter criteria and the patient's medical need. Instead, White may disclose transmission of patient information if the Seeker selects the doctor--an entirely different transmission step than recited”; “the Examiner has cobbled together separate disclosures from throughout White to form the rejection.”
In response to Applicant’s argument that (a) regarding the 112(b) rejections, the amendments overcome the rejections:
It is respectfully submitted that Examiner withdraws the aforementioned 112(b) rejections of the “patient information receiver,” “doctor information receiver,” and “doctor information transmitter” in claim 17 because the amendments have rendered the rejections moot. 
However, it is still unclear whether the “patient information analyzer and selector” is software, 
In response to Applicant’s argument that (b) regarding the 101 rejections, 
“the Examiner does not discuss a single case to evidence that the presently recited method is "similar to at least one that the courts have identified as an abstract idea."…the present claims may facilitate communication between doctor and patient over a computer network, but facilitation is not management”:
It is respectfully submitted that the claims of the present invention encompasses helping a patient schedule an appointment with a doctor, which is described as human activity in ¶ 0002-0003 of the specification, and covers managing personal behavior or relationships or interactions between people in the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Applicant argues “the Examiner does not discuss a single case to evidence that the presently recited method is "similar to at least one that the courts have identified as an abstract idea"” as cited from the July 2015 Eligibility Guidance. However, this guidance has since been superseded by the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), which has been incorporated into the MPEP. As such, Examiner is not required to “point out what particular case or cases that are relevant to this analysis.”
Applicant argues “the present claims may facilitate communication between doctor and patient over a computer network, but facilitation is not management.” As stated above, the claims of the present invention encompasses helping a patient schedule an appointment with a doctor, which covers managing personal behavior or relationships or interactions between people. Applicant’s own specification evidences that the claimed invention is directed to an abstract idea in the form of methods of organizing human activity; scheduling an appointment is most certainly a human activity. 
Although the claims recite a “computer network,” it only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim, and the limitations of receiving and transmitting data over a computer network has been recognized by the courts as well-understood, routine, and conventional elements/functions and conventional elements/functions cannot provide “significantly more.”
“As explained in connection with the 35 U.S.C. § 102 and 103 rejections below, it was not well-understood, routine, or conventional to perform several of the recited steps such as receiving doctor filter criteria, determining if a match exists between doctor filter criteria and medical need, and transmitting to the doctor the patient information if that match exists. Furthermore, the data being transmitted over the recited computer networks (such as data relating to a doctor's willingness to see the patient based on initial medical need) exists only in the presently claimed methods and systems due, in part, to this inversion of what was routine. This unique data transmission, disclosed only in the present application, indicates that the present claims particularly in the context of in the recited computer network-operate in a manner other than what was well-understood, routine, conventional activity…The Examiner has not provided any factual basis to determine what was well-understood, conventional, and routine activity.”:
Applicant argues “it was not well-understood, routine, or conventional to perform several of the recited steps such as receiving doctor filter criteria, determining if a match exists between doctor filter criteria and medical need, and transmitting to the doctor the patient information if that match exists.” However, receiving doctor filter criteria, determining if a match exists between doctor filter criteria and medical need, and [providing] to the doctor the patient information if that match exists is interpreted as part of the abstract idea, and not as additional elements to evaluate under the 2b (i.e., “significantly more”) analysis. Berkheimer only requires evidence that additional elements that were asserted by the examiner as representing extra-solution activity are well-understood routine and conventional. What Examiner evaluated in the Office Action dated 05/10/2021 as well-understood, routine, and conventional elements/functions were the limitations of receiving and transmitting data over a computer network, which the courts have recognized as well-understood, routine, and conventional elements/functions and thus, cannot provide “significantly more.” See: MPEP § 2106.05(d)(II).
Further defining the data as “data relating to a doctor's willingness to see the patient based on initial medical need” only recites limitations on what information is used in the abstract idea, which only further limits the abstract idea, and thus, is still part of the abstract idea. 
Applicant further argues the connections between “the 35 U.S.C. § 102 and 103 rejections” and well-understood, routine, or conventional analysis. “Although the courts often evaluate considerations such 
The Applicant may wish to take the lack of subject matter eligibility into account when deciding whether to continue with prosecution; the Examiner has reviewed the as-filed disclosure and is unable to suggest a path forward with regard to overcoming the subject matter eligibility rejection.
Examiner maintains the 101 rejections of claims 1-18, which have been updated to address Applicant’s amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.
In response to Applicant’s argument that (c) regarding the 103 rejections, the cited prior art references do not teach the amended claim limitations because “In White, the "Locale of the new Seeker" is only transmitted to the "Provider" after the Seeker has selected a provider…Nowhere in White is there disclosure of transmitting "Seeker" information to a "Provider" if the match exists…White does not disclose transmission of patient information to the doctor if the match exists between the doctor filter criteria and the patient's medical need. Instead, White may disclose transmission of patient information if the Seeker selects the doctor--an entirely different transmission step than recited”; “the Examiner has cobbled together separate disclosures from throughout White to form the rejection”:
It is respectfully submitted that White teaches the newly amended claim limitations “transmitting, over a computer network, from the server to said second device, said patient information if said match exists” (which was previously “transmitting over a computer network, to said doctor, said patient information if said match exists”). The claims do not preclude the “Seeker” (i.e., the claimed patient) to select a provider (i.e., the claimed doctor) before transmitting the patient information. The claims only recite “transmitting…said patient information if said match exists,” which White teaches because a Seeker and Provider matches before a Seeker selects a Provider, at which then the system transmits the patient information (White: figure 2, i.e., “Proffer at least one Provider of Urgent Service(s) and/or Good(s) (USGs) to Seeker” 230 before “Seeker Selects a Provider”; figure 3, i.e., “Proffer Provider(s) to Seeker” 230 includes “Determine potential match of Seeker and Provider(s) based on their respective profiles” 340; ¶ 0209, i.e., “the Seeker selects an URGS Provider…the Fulfillment System 150, sends Dr. White a notice to his mobile communication device--see FIG. 12-alerting him to expect to be contacted by a Seeker--Mirabella Sanchez”). 
Applicant argues “the Examiner has cobbled together separate disclosures from throughout White to form the rejection,” but it is unclear how Applicant interprets the citations as “separate disclosures.” Although there are multiple cited figures and paragraphs, the cited figures and paragraphs all describe the same invention, and thus, teach the claim limitations as described above.
Examiner has applied new passages and citations to the amended claims at the present time and that the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317.The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H./Examiner, Art Unit 3626

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626